Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boratav (US 20130133370) and further in view of Filippov et al. (US 2008 0282736).
Regarding claim 1, a glass manufacturing apparatus comprising:
an enclosure (40) comprising an interior area;
a vessel (forming body 10) positioned at least partially within the interior area of the enclosure (depicted best in Fig 1-2), the vessel comprising a trough (12) and a forming wedge comprising a pair of downwardly inclined surfaces (26) that converge at a root (30) of the vessel; and
a thermal shields (54, 55) obstructing at least a portion of an opening of the enclosure (see Fig 2 and arrows of movement 56, 57), 
Boratav discloses the thermal shield, or each segment of the multiple segment thermal shields may itself be formed of different materials [0071] have an insulating middle layer (72) made of Boron carbide [0073].
Boratav does not specifically disclose the thermal shield comprising a non-metallic outer shell as required by claim 1 however indicates [0047] it will be apparent to one having ordinary skill in the art, having had the benefit of the present disclosure, that methods and materials may be omitted so as not to obscure the description of the present invention.
In an analogous art of fusion drawing glass Filippov discloses in insulating barrier material to be comprised of one more materials wherein one material  in use with SiC is known.  SiC is sufficient for providing a structural layer with an insulating layer of boron oxide suitable for the high temperature of glass fusion.
It would have been obvious to one of ordinary skill in the art to also use SiC around the insulating layer as motivated by providing structural integrity to the insulating layer of Boratav.
Regarding claim 2, wherein the non-metallic outer shell comprises ceramic material of SiC (see rejection of claim 1).
Regarding claim 3, the ceramic material comprises silicon carbide (see rejection of claim 1).
Regarding claims 4-5, the combined teachings Boratov and Filippov disclose a non-metallic outer shell comprises a first surface defining an outer surface of the thermal shield and a second surface facing the thermal insulating core (Fig. 9 of Boratov), 
the combined teachings Boratov and Filippov do not disclose the thickness of the non-metallic outer shell is from about 2.8 millimeters to about 3.5 millimeters.
MPEP 2144.04 states:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
MPEP 2144.05 states optimization through routine experimentation  with articulation is prima facie obvious.
It would have been obvious to one of ordinary skill in the art to modify the insulating layer of Boratov with a surrounding layer of SiC of the necessary dimensions through routine experimentation as motivated by providing the necessary structural integrity to the insulating layer of Boratav.
Regarding claims 6-7, the combined teachings Boratov and Filippov disclose a non-metallic outer shell enclosing the thermal insulating core (Fig. 9 of Boratov) 
Regarding claim 8, Boratav discloses the thermal shields (55, 54) are movable along an adjustment direction extending perpendicular to a draw plane (see arrows 56, 57), the draw plane extending from the root (30) of the vessel through the opening of the enclosure (Fig 2, at least [0059] movable).
Regarding claim 9, Boratav discloses the method of manufacturing a glass ribbon (32) with the glass manufacturing apparatus of (see rejection of claim 1 above) the method comprising;
flowing molten material along each surface of the pair of downwardly inclined surfaces (26), fusing the flowing molten material off the root (30) of the vessel into a glass ribbon(32), and drawing the glass ribbon along a draw path extending from the root of the vessel through the opening of the enclosure [0053]-[0054], [0059] easily seen in Fig 1-2 to a skilled artisan.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741